[ex107formoffirstamendmen001.jpg]
EXHIBIT 10.7 FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT This First Amendment
to Purchase and Sale Agreement (this “Amendment”) dated as of the Effective Date
(as hereinafter defined) is by and between ABP ___ (____________) LLC, a
Delaware limited liability company (“Seller”), and BIG ACQUISITIONS LLC, an
Illinois limited liability company (“Buyer”). RECITALS: A. Seller and Buyer are
parties to that certain Purchase and Sale Agreement dated as of October 16, 2019
pertaining to the proposed sale by Seller to Buyer of certain real property more
particularly described therein (the “Agreement”). B. Buyer has requested an
extension of time to complete its Due Diligence with respect to the Property. C.
The requested extension of the Due Diligence Deadline will necessitate a
corresponding extension of the Closing Deadline. D. Seller is willing to agree
to such requests, upon the terms and conditions of this Amendment. E. The
parties also desire to amend certain provisions of the Agreement regarding the
Lease. F. The parties also hereby confirm their mutual intent that the Lease and
the Related Leases (as hereinafter defined) create and constitute an integrated
and unified agreement between them and, but for execution and delivery of the
Related Leases, they would not enter into the Lease. OPERATIVE TERMS: NOW,
THEREFORE, for and in consideration of the foregoing recitals, the mutual
covenants set forth in the Agreement and in this Amendment, Ten Dollars ($10.00)
and other good and valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows: 1. Recitals; Defined Terms. The foregoing recitals are true and correct
in all material respects and incorporated in this Amendment and the Agreement.
Capitalized terms and phrases used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms and phrases in the Agreement or
the Lease, as applicable. Unless the context clearly indicates otherwise, all
references to “this Agreement” in the Agreement and in this Amendment shall
hereinafter be deemed to refer to the Agreement, as amended hereby. As used in
this Amendment (but not for purposes of the Agreement, in which context the
definition of the term “Effective Date” shall remain unchanged), “Effective
Date” shall mean the date on which Seller or Buyer shall have executed this
Amendment, as indicated under their respective signatures, whichever is the
later to do so. ACTIVE 47249871v1 1



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen002.jpg]
EXHIBIT 10.7 2. Due Diligence Deadline. The definition of “Due Diligence
Deadline” in Schedule A to the Agreement is hereby deleted in its entirety and
replaced with the following definition: “‘Due Diligence Deadline’ shall mean
6:00 P.M. Eastern time on December 13, 2019”. 3. Closing Deadline. The
definition of “Closing Deadline” in Schedule A to the Agreement is hereby
deleted in its entirety and replaced with the following definition: “‘Closing
Deadline’ shall mean December 20, 2019”. 4. Phase II Investigations.
Notwithstanding anything in this Amendment to the contrary, Buyer shall be
permitted to conduct the investigations described in Exhibit A attached hereto
and incorporated into this Amendment by reference (the “Scope”), but only upon
and in strict accordance with the terms and conditions set forth therein and in
this Amendment, it being understood that the activities to be conducted by or on
behalf of Buyer in connection therewith shall be limited to those set forth in
the section entitled “Scope” in Exhibit A. Seller shall have the right to have
representatives present during any such investigations, and to this end, Buyer
shall coordinate the scheduling of such investigations to ensure the
availability of Seller’s representatives for such purpose, Buyer acknowledging,
however, that it shall not be entitled to any additional extension of time
beyond the Due Diligence Deadline in order to complete and obtain the results of
such investigations. Seller shall also have the right, in Seller’s discretion,
to split samples with Buyer’s consultant. Buyer shall keep the results of such
investigations confidential and shall not disclose such results to Seller or to
any third party, except its agents, attorneys, consultants, investors and Lender
or as required by Law. The obligation of Buyer to keep such results confidential
shall survive the Closing or any earlier termination of the Agreement. Buyer
hereby represents, warrants and covenants to Seller that, as of the date of this
Amendment, it has no information indicating that the results of laboratory
analysis of samples collected in accordance with the Scope will not be available
prior to the Due Diligence Deadline. [NOT APPLICABLE TO MADISON, TN SITE] 5.
Lease Amendment regarding Term. Section 1.03 of the Lease is hereby deleted and
replaced with the following: “Section 1.03 Term. This Lease shall begin on the
Commencement Date and shall end on the last day of the 216th full calendar month
following the Commencement Date. The time period during which this Lease shall
actually be in effect, as the same may be terminated prior to its scheduled
expiration pursuant to the provisions hereof, is referred to herein as the
“Term”.” Exhibit C to the Lease shall be updated at Closing to reflect 2% annual
Base Rent increases for Lease Years 16-18. 6. Lease Amendment regarding
Assignment. The following is added to Section 4.01 of the Lease:
“Notwithstanding anything to the contrary set forth herein, until the Security
Deposit has been reduced as provided in Section 9.17(b) below, Tenant shall not
have the right to assign this Lease unless Tenant contemporaneously assigns all
Related Leases to the same assignee to which this Lease is to be assigned in
accordance with the terms of such Related Leases.” 7. Lease Amendment regarding
Events of Default. The following is added as Section 7.01(a)(v) of the Lease:
ACTIVE 47249871v1 2



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen003.jpg]
EXHIBIT 10.7 “(v) If an event of default, beyond expiration of any applicable
grace and/or notice and cure period, shall occur under any of Tenant’s leases
with Landlord (or its Affiliates, as applicable) for the premises located at
[REVISE AS APPLICABLE: (A) 700 Myatt Drive, Madison, Tennessee, (B) 4700
Bethlehem Road, Richmond, Virginia, (C) 1727 Warren Street, Kansas City,
Missouri, or (D) 13860 Corporate Woods Trail, Bridgeton, Missouri] (the
foregoing, collectively, the “Related Leases”). Notwithstanding the foregoing,
at such time as the Security Deposit has been reduced as provided in Section
9.17(b) below, this Section 7.01(a)(v) shall automatically lapse and be of no
further force and effect, and an event of default under any of the Related
Leases shall thereafter not constitute an Event of Default under this Lease.” 8.
Lease Amendment regarding Security Deposit. Section 9.17 of the Lease is deleted
and replaced with the following: “Section 9.17 Security Deposit. (a) Tenant
shall deposit or cause to be deposited with Landlord or Mortgagee, as Landlord
shall designate, on or before the date hereof, $_____________, as a “Security
Deposit” for its full and faithful performance of the terms of this Lease, it
being expressly understood that such Security Deposit shall not be considered an
advance payment of any Basic Rent, additional rent or other sums payable under
this Lease or a measure of Landlord’s damages in case of an Event of Default.
Payment of said Security Deposit shall be satisfied by Tenant’s deposit of cash
or a Letter of Credit in said amount. Tenant shall have the right to freely
substitute cash for a Letter of Credit or vice versa, and if paid in cash, any
interest earned shall remain as an additional Security Deposit. If Landlord
transfers its interest in the Premises during the Term to a Transferee who
assumes Landlord’s obligations hereunder and to whom the Security Deposit is
transferred, Landlord may assign the Security Deposit to the Transferee and,
thereafter, Landlord shall have no further liability for the return of such
Security Deposit to Tenant. If the Security Deposit is in the form of a Letter
of Credit, Tenant shall execute and deliver, within five (5) days after request
therefor by Landlord, any and all documents necessary to transfer the Letter of
Credit to the Transferee. For the purposes herein, “Letter of Credit” shall mean
an irrevocable standby letter of credit issued to Landlord by a financially
sound national banking association or state chartered bank having assets in
excess of $50,000,000,000.00 and otherwise reasonably acceptable to Landlord,
the proceeds of which shall be available to Landlord without the need for
Landlord to satisfy any requirements or conditions whatsoever other than
delivery of (a) the original Letter of Credit along with Landlord’s sight draft
to the issuing institution with reference to the appropriate letter of credit
number for the Letter of Credit, as set forth therein and (b) (i) a certificate
signed by Landlord certifying that an Event of Default has occurred and is
continuing under the Lease, or (ii) a certificate signed by Landlord certifying
that Tenant has failed to renew the Letter of Credit at least thirty (30) days
prior to its stated expiration date. The Letter of Credit shall be valid for an
initial period of one (1) year from and after the date of its issuance and, by
its express terms, shall provide (i) that its term shall automatically be
extended for successive one (1) year periods unless at least thirty (30) days
prior to the expiration of the initial one year term or any one year extension
(as applicable) the issuer provides Landlord with written notification that it
will not be extended, (ii) that Landlord may assign (whether by way of outright
or collateral assignment) all or any portion of its interest in the Letter of
Credit to Mortgagee or any other Person (including any third party purchaser)
without the payment of any fee, and (iii) that any amount drawn thereunder shall
be paid within three (3) business days. ACTIVE 47249871v1 3



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen004.jpg]
EXHIBIT 10.7 (b) Beginning March 31, 2022 and continuing on March 31st of each
fiscal year thereafter (each, a “Reduction Request Date”), Tenant shall have the
right to request, by written notice to Landlord, a reduction of the Security
Deposit to $____________, provided that (i) Tenant’s Adjusted EBITDA
(hereinafter defined) for each of the two (2) previous fiscal years prior to
such applicable Reduction Request Date (as publicly reported in connection with
BlueLinx Holdings Inc.’s (“BlueLinx”) filings with the Securities and Exchange
Commission or as shown on the financial statements that Tenant is required to
deliver pursuant to Section 8.02(b) of this Lease if BlueLinx is no longer
publicly traded, as the case may be) is greater than $100,000,000.00 and
Tenant’s Leverage is four (4) times or less as of the end of each such fiscal
year, and (ii) at such time there exists no Event of Default under this Lease.
If Tenant is entitled to a reduction in the Security Deposit, Tenant shall
provide Landlord with (A) written notice requesting that the Security Deposit be
reduced, (B) a calculation of Tenant’s Adjusted EBITDA and Tenant’s Leverage, as
provided above, and (C) financial statements required to be delivered pursuant
to Section 8.02(b) (collectively, the “Reduction Notice”). If Tenant provides
Landlord with a Reduction Notice, and Tenant is entitled to reduce the Security
Deposit as provided herein, Landlord shall refund the reduction of the Security
Deposit to Tenant within fifteen (15) days after Landlord’s receipt of the
Reduction Notice, if the Security Deposit is held in cash, or, if the Security
Deposit is in the form of a Letter of Credit, Tenant shall be entitled to
replace or cause the amendment of the Letter of Credit accordingly. For the
purposes of this Lease, Tenant’s “Adjusted EBITDA” shall mean the following, as
applicable: (i) as publicly reported in connection with BlueLinx’s filings with
the Securities and Exchange Commission for so long as BlueLinx is a publicly
traded company, or (ii) in the event BlueLinx is not a publicly traded company,
an amount as calculated on a consolidated basis for BlueLinx and its
subsidiaries for any period as of any date of determination equal to (a) the
sum, without duplication, of the amounts for such period of (1) net income
(loss), plus (2) interest expense and all interest expense related items, plus
(3) depreciation expense and amortization expense, plus (4) income tax expense,
plus (5) non-cash stock option and other equity-based compensation expenses,
plus (6) other non-cash expenses, charges and adjustments to net income (loss)
(excluding any such expense, charge or adjustment incurred in the ordinary
course of business that constitutes an accrual of, or a reserve for, cash
charges for any future period), plus (7) to the extent approved by Landlord in
its sole discretion and not otherwise contemplated above, other one-time
charges, plus (8) to the extent approved by Landlord in its sole discretion and
not otherwise contemplated above, any losses arising from the sale, exchange,
transfer or other disposition of assets not in the ordinary course of business,
minus (b) the sum, without duplication, of the amounts for such period of (1)
other non- cash items increasing net income for such period (excluding any such
non-cash item to the extent it represents the reversal of an accrual or reserve
for potential cash item in any prior period), plus (2) interest income, plus (3)
other income, plus (4) gains from dispositions of assets or liabilities outside
of the ordinary course of business for such period. For the purposes of this
Lease, “Leverage” for a fiscal year shall mean, as calculated on a consolidated
basis for BlueLinx and its subsidiaries as of the date of the determination, the
quotient obtained by dividing all of BlueLinx’s outstanding third-party
borrowings (net of cash and cash equivalents) as of the end of such fiscal year
by Tenant’s Adjusted EBITDA for such fiscal year.” 9. Miscellaneous Lease
Amendments. (a) The last sentence of Section 9.04 of the Lease is deleted and
replaced by the following: “This Lease shall be governed by and interpreted in
accordance with the laws of the ACTIVE 47249871v1 4



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen005.jpg]
EXHIBIT 10.7 State of Illinois, except solely as to conveyancing matters, which
shall be governed by the law of the state in which the Premises are located, and
without limitation of Tenant’s obligation to comply with all state and local
laws and ordinances.” (b) Section 9.14(b) of the Lease is hereby deleted. (c)
Arch Street Capital Advisers, L.L.C., is hereby deleted from Section 8.01 of the
Lease as a Landlord notice party. Tenant agrees that it shall send no notices
with respect to the Lease or the Premises to said entity. 10. Headings. The
headings to sections of this Amendment are for convenient reference only and
shall not be used in interpreting this Amendment. 11. Entire Agreement. This
Amendment contains the entire agreement and understanding between the parties
concerning the subject matter of this Amendment and supersedes all prior
agreements, terms, understandings, conditions, representations and warranties,
whether written or oral, concerning the matters that are the subject of this
Amendment. 12. Force and Effect. Except as otherwise expressly modified by this
Amendment, the Agreement shall remain in full force and effect. Seller and Buyer
hereby ratify and confirm their respective rights and obligations under the
Agreement, as amended by this Amendment. 13. Counterparts. This Amendment may be
executed in counterparts, and all such counterparts shall when taken together,
constitute one and the same instrument. 14. Electronic Execution. This Amendment
may be executed and delivered by electronic transmission, with the same force
and effect as a fully-executed or counterpart original document. IN WITNESS
WHEREOF, Seller and Buyer have executed this Amendment as of the Effective Date.
SELLER: ABP ___ (____________) LLC a Delaware limited liability company By:
Name: Justin B. Heineman Title: Vice President and Corporate Secretary Date
signed: November ___, 2019 BUYER: ACTIVE 47249871v1 5



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen006.jpg]
EXHIBIT 10.7 BIG ACQUISITIONS LLC, a Delaware limited liability company By:
Name: Title: Date signed: November ___, 2019 ACTIVE 47249871v1 6



--------------------------------------------------------------------------------



 
[ex107formoffirstamendmen007.jpg]
EXHIBIT 10.7 EXHIBIT A SCOPE ACTIVE 47249871v1 7



--------------------------------------------------------------------------------



 